     Case 1:18-cr-00487-AMD Document 36 Filed 10/09/18 Page 1 of 6 PageID #: 99

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York

CRH                                                 271 Cadman Plaza East
F. #2017R01183                                      Brooklyn, New York 11201


                                                    October 3, 2018


By Hand Delivery and ECF

Steve Zissou, Esq.
42-40 Bell Boulevard, Suite 302
Bayside, NY 11361
stevezissou@stevezissouesq.com

               Re:      United States v. Rasheedul Mowla
                        Criminal Docket No. 18-487 (AMD)

Dear Mr. Zissou:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure. The government also requests reciprocal
discovery from the defendant.

I.       The Government’s Discovery

         A.    Statements of the Defendant

             Enclosed please find the following documents that contain statements,
summaries of statement, and/or pedigree information provided by the defendant:

                     • Audio recording reflecting statements of the defendant, dated August
                       25, 2017 (Bates No. RM0000001).

                     • Video recording reflecting statements of the defendant, dated August
                       29, 2017 (Bates No. RM0000002).

                     • Advice of Rights form, signed by the defendant on August 25, 2017
                       (Bates No. RM0000003).

                     • Advice of Rights form, signed by the defendant on August 29, 2017
                       (Bates No. RM0000004).
Case 1:18-cr-00487-AMD Document 36 Filed 10/09/18 Page 2 of 6 PageID #: 100



             • Documents reflecting the defendant’s pedigree information (Bates No.
               RM0000005 – RM0000007).

             • Photographs of the defendant (Bates No. RM0000008 – RM00000011).

    B.    The Defendant’s Criminal History

          The defendant has no known criminal history.

    C.    Documents and Tangible Objects

          Enclosed please find the following documents:

             • Search warrant and application, dated August 27, 2017, for a Seagate
               160 GB hard drive, containing copies of the contents of:

                    (1) LG-H634 mobile phone, serial number 507CYYQ007914,
                        with the IMEI number 359565060079141, with attached HC
                        Micro SD 16GB CARD #1521RA1862N;

                    (2) Alcatel mobile phone, model number OT871AG, serial
                        number HTJE52D2FKWC9L4, with the IMEI number
                        013756000693368, with attached white sim card number
                        8901260962-112564676;

                    (3) Nokia mobile phone, model RM-1135, with the IMEI number
                        359765062021337;

                    (4) AT&T mobile phone, model Z222, serial number
                        325353108274, with the IMEI number 869069024222452;

                    (5) White Zain sim card, number 8996604212-438081731;

                    (Bates No. RM0000012 – RM0000047).

             • Materials copied from electronic devices pursuant to a search warrant
               dated August 27, 2017 (Bates No. RM0002663).

             • Photographs of electronic devices seized pursuant to a search warrant
               dated August 27, 2017 (Bates No. RM0000048 – RM0000120;
               RM0002664).

             • Search warrant and application, dated September 22, 2017, for the
               following devices:



                                        2
Case 1:18-cr-00487-AMD Document 36 Filed 10/09/18 Page 3 of 6 PageID #: 101



                   (1) LG-H634 mobile phone, serial number 507CYYQ007914,
                       with the IMEI number 359565060079141, with attached HC
                       Micro SD 16GB CARD #1521RA1862N;

                   (2) Alcatel mobile phone, model number OT871AG, serial
                       number HTJE52D2FKWC9L4, with the IMEI number
                       013756000693368, with attached white sim card number
                       8901260962-112564676;

                   (3) Nokia mobile phone, model RM-1135, with the IMEI number
                       359765062021337;

                   (4) AT&T mobile phone, model Z222, serial number
                       325353108274, with the IMEI number 869069024222452;

                   (5) White Zain sim card, number 8996604212-438081731;

                   (Bates No. RM0000121 – RM0000146).

             • Materials copied from electronic devices pursuant to a search warrant
               dated September 22, 2017 (Bates No. RM0002665).

             • Photographs of the defendant’s U.S. passport (Bates No. RM0000147 –
               RM0000164).

             • Photographs of the U.S. passport for Parveg Ahmed (Bates No.
               RM0000165 – RM0000181).

             • Records received from Google, related to the account
               “rasheedmowla@gmail.com” (Bates No. RM0000182 – RM0000183;
               RM0002670).

             • Records received from Google, related to the account
               “rasheedulmowla@gmail.com” (Bates No. RM0000184).

             • Document reflecting statements made by Twitter account @_parsz
               (Bates No. RM0000185 – RM0000186).

             • Consent to search forms, dated June 18, 2017, signed by Golam Mowla
               (Bates No. RM0000187 – RM0000188).

             • Records received from Facebook, pursuant to a search warrant dated
               September 22, 2017, related to Facebook User ID 100010409749467
               (Bates No. RM0000189 – RM0002526).


                                        3
 Case 1:18-cr-00487-AMD Document 36 Filed 10/09/18 Page 4 of 6 PageID #: 102



                 • Photographs taken at a residence located at 530 Lincoln Avenue,
                   Brooklyn, New York (Bates No. RM0002527 – RM0002659).

                 • Federal Bureau of Investigation Receipts for Property (Bates No.
                   PA0002904. (Bates No. RM0002660 – RM0002662).

                 • Video recording reflecting statements of Parveg Ahmed, dated August
                   29, 2017 (Bates No. RM0002666).

                 • Records received from Apple, related to Rasheedul Mowla (Bates No.
                   RM0002667 – RM0002668).

                 • Records received from America Online, related to account name
                   “freshsole01” (Bates No. RM0002669).

                 • Records received from Microsoft, related to the account
                   “rasheedulmowla@hotmail.com” (Bates No. RM0002671).

                 • Records received from Snapchat, related to account “mujahideen1996”
                   (Bates No. RM0002672).

                 • Records received from Twitter, related to the account “@hasanpelk”
                   (Bates No. RM0002673).

              You may examine the physical evidence discoverable under Rule 16,
including original documents, by calling me to arrange a mutually convenient time.

       D.     Reports of Examinations and Tests

             The government will provide you with copies of any additional reports of
examinations or tests in this case as they become available.

       E.     Expert Witnesses

                The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
Evid. 702, 703 and 705 and notify you in a timely fashion of any expert that the government
intends to call at trial and provide you with a summary of the expert’s opinion. At present,
the government anticipates calling (1) an expert to testify about the examinations of the
electronic devices described above; (2) an expert regarding the Islamic State and al-Sham
(“ISIS”). The identity, qualifications, and bases for the conclusions of each expert will be
provided to you when they become available.

       F.     Brady Material

             The government is not aware of any exculpatory material regarding the
defendant. The government understands and will comply with its continuing obligation to
                                              4
 Case 1:18-cr-00487-AMD Document 36 Filed 10/09/18 Page 5 of 6 PageID #: 103



produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny.

               Before trial, the government will furnish materials discoverable pursuant to
Title 18, United States Code, Section 3500, as well as impeachment materials. See Giglio v.
United States, 405 U.S. 150 (1972).

       G.      Other Crimes, Wrongs or Acts

                  The government will provide the defendant with reasonable notice in advance
of trial if it intends to offer any material under Fed. R. Evid. 404(b).

II.    The Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes,
tangible objects, or copies or portions thereof, that are in the defendant’s possession, custody
or control, and that the defendant intends to introduce as evidence or otherwise rely on at
trial, and (2) any results or reports of physical or mental examinations and of scientific tests
or experiments made in connection with this case, or copies thereof, that are in the
defendant’s possession, custody or control, and that the defendant intends to introduce as
evidence or otherwise rely upon at trial, or that were prepared by a witness whom the
defendant intends to call at trial.

              The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order
to avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of
trial.

               The government also requests that the defendant disclose a written summary
of testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and
705 of the Federal Rules of Evidence. The summary should describe the opinions of the
witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.

               Pursuant to Fed. R. Crim. P. 12.2 and 12.3, the government hereby demands
written notice of the defendant’s intention, if any, to claim (1) a defense of insanity or (2) a
defense of actual or believed exercise of public authority, and also demands the names and
addresses of the witnesses upon whom the defendant intends to rely in establishing the
defense identified in any such notice.

III.   Future Discussions

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.
                                                5
 Case 1:18-cr-00487-AMD Document 36 Filed 10/09/18 Page 6 of 6 PageID #: 104



               Please be advised that, pursuant to the policy of the Office concerning plea
offers and negotiations, no plea offer is effective unless and until made in writing and signed
by authorized representatives of the Office. In particular, any discussion regarding the
pretrial disposition of a matter that is not reduced to writing and signed by authorized
representatives of the Office cannot and does not constitute a “formal offer” or a “plea offer,”
as those terms are used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
132 S. Ct. 1399 (2012).

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/ Craig R. Heeren
                                                   Craig R. Heeren
                                                   Assistant U.S. Attorney
                                                   (718) 254-6467

Enclosures

cc:    Clerk of the Court (AMD) (by ECF) (without enclosures)




                                               6
